            Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 1 of 7. PageID #: 1




                           THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

  Allen Conley,                                :   Case No.

                  Plaintiff,                   : Judge

         VS.                                  :    NOTICE OF REMOVAL

  Walmart, Inc.
                                                   Taylor C. Knight (008953 1)
                  Defendant.                  :    Brittany H. Asmus (0095142)
                                                   REMINGER CO., L.P.A.
                                                   One SeaGate, Suite 1600
                                                   Toledo, Ohio 43604
                                                   Telephone: (419)254-1311
                                                   Fax: (419)243-7830
                                                   E-mail: tknightreminger.com

                                                   Counsel for Defendant
                                                   Walmart, Inc.


        Now comes Defendant, Walmart Inc., by and through counsel, Reminger Co., L.P.A., and

respectfully submit this Notice of Removal pursuant to Title 28 U.S.C. § 1332, § 1441 and § 1446

as follows:

       1.       That there was commenced and is now pending in the Court of Common Pleas for

Allen County, Ohio, Case Number CV 2019 0538, captioned Allen Conley v. Walmart, Inc. A copy

of the Summons and Complaint filed on or about December 19, 2019 is attached hereto and made

a part hereof as Exhibit A.



                                               1
         Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 2 of 7. PageID #: 2




        2.      That this is an action at common law in a civil nature and that the amount in

controversy, exclusive of interests and costs exceeds the sum of $75,000.00.

        3.      That this is an action that involves a controversy between citizens of different

States. Plaintiff Allen Conley is a citizen of the State of Ohio, residing at 335 Grandview Blvd.,

Ada, Ohio 45810. Defendant Walmart, Inc. is a Delaware corporation whose principal place of

business is located in the State of Arkansas.

        4.      That this is an action to which the United States District Court has been given

original jurisdiction pursuant to Title 28, U.S.C. § 1332, and that notice of this removal is timely

filed in this case as it is within 30 days of the date of service. Upon information and belief, service

of the Summons and Complaint on Defendant Walmart, Inc. occurred on or about December 26,

2019.

        5.     That written notice of the filing of this Notice of Removal will be given to all parties

as required by law. A true and accurate copy of this Notice of Removal will be filed with the Clerk

of Courts for the Court of Common Pleas for Allen County, Ohio.

        WHEREFORE, this action is properly removed from The Court of Common Pleas for

Allen County, Ohio to the United States District Court for the Northern District of Ohio, Western

Division, for all further proceedings.




                                                  2
          Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 3 of 7. PageID #: 3




                                                Respectfully submitted,

                                                /s/ Taylor C. Knight
                                                Taylor C. Knight      (0089531)
                                                Brittany H. Asmus (0095142)
                                                REMINGER CO., L.P.A.
                                                One Seagate, Suite 1600
                                                Toledo, Ohio 43604
                                                Phone: 419-254-1311
                                                Fax: 419-243-7830
                                                E-Mail: tknight(rerninger.corn
                                                E-Mail: basmusreminger.com

                                                Counsel for Defendant
                                                Walmart, Inc.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2020, a copy of foregoing was filed electronically with

the Court. Notice of this filing will be sent by operation of the Court's electronic filing system to

all parties indicated on the electronic filing receipt. All other parties will be served by regular U.S.

mail. Parties may access this filing through the Court's system.


                                               /s/ Taylor C. Kni,ght
                                               Taylor C. Knight      (0089531)
                                               Brittany H. Asmus (0095142)

                                               Counsel for Defendant Walmart, Inc.




                                                  3
               Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 4 of 7. PageID #: 4



                               Court of Common Pleas, Allen County, Lima, Ohio
                                         Courthouse, Lima, Ohio 45801
                                             FAX (419) 222-8427

                         SUMMONS ON COMPLAINT
                            Rule 4 1970 Ohio Rules of Civil Procedure

                                                                                        Case No. CV 2019 0538

                                                                              HONORABLE JEFFREY L REED

                          Name                                                      Address
ALLEN CONLEY                                               335 GRANDV1EW BOULEVARD
                                                           ADA, OH 45810
                                                                                                          Plaintiff(s)

                                                       -VS-

                          Name                                             Address
WALMART INC                                                C/O CT CORPORATION .SYSTEM SA
                                                           COLIJMBUS,OH 43219
                                                                                                      Defendant(s)

To the above named defendant(s); (See attached complaint for additional parties)

       You are hereby summoned that a complaint (a copy of which is hereto attached and made part hereof)
has been filed against you in this court by the plaintiff(s) named herein. Including the following documents:



        You are required to serve upon the plaintiff's') attorney, or upon the plaintiff(s) if he/she/they has/have
no attorney of record, a copy of your answer to the complaint within 28 days after service of this summons upon
you, exclusive of the day of service. Said answer must be filed with the court within three days after service on
plaintiff's') attorney.

       The name and address of the plaintiff's') attorney is as follows:

                                             KENNETH J IGNOZZI
                                              TALBOTT TOWER
                                              DAYTON, OH 45402

        If you fail to appear and defend, judgment by default will be taken against you for the relief demanded
in the complaint.

                                                                            MARGIE J MURPHY MILLER
                                                                            Allen County Clerk of Courts


Date: December 23, 2019
                                              EXHIBIT               Darlene Garin             TJ!.eputy
           Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 5 of 7. PageID #: 5




                                                                                    FILED
                                                                                          f.S COURT
                                                                                    19 AN 9:3;




              IN THE COMMON PLEAS COURT OF ALLEN COUNTY, OHIO
                               CIVIL DIVISION

 ALLEN CONLEY                                  :               V 2-019
                                                       CASE NO.:_C         C) 538
 335 Grandview Boulevard
 Ada, Ohio 45810                               :               REED
                                                       JUDGE:_____________
        Plaintiff;

VS.

WALMART, INC.                                          COMPLAINT FOR PERSONAL
do CT Corporation System, SA                           INJURY; WITH JURY DEMAND
4400 Eason Commons Way                                 ENDORSED HEREON
Columbus, Ohio 43219

        Defendant.


                                  FIRST CLAIM FOR RELIEF

       1.    Defendant, Walmart, Inc. (hereinafter, referred to as Defendant), operates a
corporate-owned Walmart Stores, open to the general public and located at 2400 Harding
Highway, Lima, Ohio 45804.

        2.       On or about January 18, 2018, Plaintiff, Allen Conley, a business invitee at the
aforementioned Wal-Mart Stores, was injured as a result of a fall, the proximate cause of which
was a dangerous and hazardous condition created by the Defendant and/or known by the Defendant
to exist, to wit: a puddle of water on the floor as a result of a leaking roof.

        3.       Defendant had a duty to operate the store in a reasonably safe manner, to inspect
its property in a manner designed to discover dangerous and hazardous conditions, and to provide
a warning to the public regarding the existence of dangerous and hazardous conditions of which
they knew or should have known.

        4.       Defendant was negligent in the operation, maintenance and care of the aisles in that
they unreasonably and unnecessarily created and/or allowed to exist a dangerous and hazardous
condition of which they knew or should have known, to wit: a puddle of water on the floor as a
result of a leaking roof, in a main aisle.
           Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 6 of 7. PageID #: 6




          5.      Defendant was negligent in the operation, maintenance and care of the aisle floor,
 in that they failed to properly design, construct or erect caution aigns or otherwise warn the public
 generally, and Plaintiff, Allen Conley, specifically, of hazardous conditions of which they knew
 or should have known to exist to wit: a puddle of water on the floor as a result of a leaking roof.

       6.      Defendant was negligent in that they failed to conduct any regular inspection of the
aisle ways and/or roof, thereby failing to discover and correct/repair the defective condition which
presented a hazard to the public generally, and Plaintiff, Allen Conley, specifically, of which they
knew or should have known.

       7.      As the proximate result of the negligence of Defendant, Walmart, Inc., Plaintift
Allen Conley, sustained injuries and damages as follows:

                a.      Severe and permanent injuries including back pain, neck pain, left shoulder
                        pain and right leg pain;

                b.     Great pain and suffering both physical and emotional, and loss
                       of ability to perform usual functions and will cause him further
                       pain and suffering and loss of ability to perform usual functions
                       in the future;

                c.     Reasonable and necessary medical expenses in an amount in excess of
                       $29,693.27;

                d.     Miscellaneous out of pocket expenses in excess of $300.00.

       8.       The aforesaid negligence of Defendant, Walmart, Inc. was the direct and proximate
cause of the injuries and damages to Plaintiff, Allen Conley.

        WhEREFORE, Plaintiff, Allen Conley, demands judgment against the Defendant,
Walmart, Inc., in an amount in excess of $25,000.00 plus interest, attorney fees and cost of this
action.


                                              Respectfully submitted,

                                              DYER,, GAROFALO, MANN & SCHULTZ



                                           /Kenneth J. Ignozi (005543 1)
                                             Attorney for Plaintiff
                                             Dyer, Garofalo, Mann, & Schultz
                                             131 N. Ludlow Street, Suite 1400
                                             Dayton, OH 45402
                                             Tel: (937) 223-8888; Fax: (937) 824-8630
                                             Email: kianozzi(21dgmsIaw.com
         Case: 3:20-cv-00142-JJH Doc #: 1 Filed: 01/21/20 7 of 7. PageID #: 7



                                                                                                F




                                      JURY DEMAND

       Now comes P1aintifi, by and through counsel, and hereby demands a trial by juty on all
issues of this matter.

                                            Respectfully submitted,

                                           DYER, GAROFALO, MANN & SCHULTZ




                                         X  e eth J. Ignozzi (005543 1)
                                           Attorney for Plaintiff
                                           Dyer, Garofalo, Mann, & Schultz
                                           131 N. Ludlow Street, Suite 1400
                                           Dayton, OH 45402                          -



                                           Tel: (937) 223-8888; Fax: (937) 824-8630
                                           Email: kignozzi@damslaw.com
